McCORD, Judge.
Appellant, who was adjudged to be indigent, was charged with a violation of § 316.027, Florida Statutes, (leaving the scene of an accident involving personal injury). He pled nolo contendere and the court imposed a sentence of one year imprisonment (the maximum imprisonment under the statute) and a fine of $500 with an additional 60 days imprisonment if the fine was not paid. Appellee only questions that portion of the sentence which provided for payment of a $500 fine and in the event of nonpayment that he serve an additional 60 days.
Since appellant is indigent, that part of the sentence which requires the additional imprisonment should appellant default in paying the fine cannot be sustained. See City of Orlando v. Cameron, Fla., 264 So.2d 421 (1972), and Rollins v. State, Fla., 299 So.2d 586 (1974).
Reversed and remanded with directions to vacate that part of the sentence which provides that in default of payment of the $500 fine appellant be incarcerated for an additional 60 days.
RAWLS, Acting C. J., and SMITH, J., concur.